Citation Nr: 1543993	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  10-35 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1151 (West 2014) for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

D.F., J.F.


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to August 1968.  He died on July [redacted], 2007.  The appellant is the custodian of the Veteran's surviving child.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant requested a Travel Board hearing in her August 2010 substantive appeal.  She was scheduled for a hearing on April 17, 2015, but asked that it be rescheduled for a later date.  Instead of a Travel Board hearing, she requested to be scheduled for a video-conference hearing before the Board.  The RO acknowledged this request by letter dated April 9, 2015 and notified the appellant that she had been placed on the list of persons wishing to appear for a video-conference hearing.  However, the appellant has not yet been scheduled for a hearing.  This must be accomplished on remand.


Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a video-conference hearing before the Board at her local RO.  Provide her and her representative notice of the scheduled hearing date as required under 38 C.F.R. § 20.704(b) (2015).  After the hearing, or if the request is withdrawn or the appellant fails to report, return the case to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

